     LABATON SUCHAROW LLP
 1   THOMAS A. DUBBS (pro hac vice)
     LOUIS GOTTLIEB (pro hac vice)
 2   CAROL C. VILLEGAS (pro hac vice)
     JEFFREY A. DUBBIN (#287199)
 3   JAMES L. OSTASZEWSKI (pro hac vice)
     140 Broadway
 4   New York, New York 10005
     Telephone: (212) 907-0700
 5   Facsimile: (212) 818-0477
     Email: tdubbs@labaton.com
 6   lgottlieb@labaton.com
     cvillegas@labaton.com
 7   jdubbin@labaton.com
     jostaszewski@labaton.com
 8   Counsel for Lead Plaintiff the Public Employees Retirement
     Association of New Mexico and Lead Counsel for the Class
 9
     [Additional Counsel appear on signature page]
10
                               UNITED STATES DISTRICT COURT
11                           NORTHERN DISTRICT OF CALIFORNIA
                                  SAN FRANCISCO DIVISION
12

13                                             Civil Action No. 3:18-cv-03509-RS
                                                ORDER
14                                             STIPULATION TO AMEND AND LEAD
     IN RE PG&E CORPORATION                    PLAINTIFF’S NOTICE OF WITHDRAWAL
15   SECURITIES LITIGATION                     OF MOTION
16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION TO AMEND AND LEAD PLAINTIFF’S NOTICE OF WITHDRAWAL
     CIVIL ACTION NO. 3:18-CV-03509-RS
 1          WHEREAS, on November 9, 2018, Lead Plaintiff the Public Employees Retirement

 2   Association of New Mexico (“Lead Plaintiff”) in this Consolidated Action (as defined in the

 3   Consolidation Order) filed its Consolidated Class Action Complaint (ECF No. 83, the “CCAC”)

 4   pursuant to the schedule ordered by the Court (ECF No. 15);

 5          WHEREAS, certain events occurred immediately prior to and/or after Lead Plaintiff filed

 6   the CCAC, including but not limited to a wildfire known as the “Camp Fire”;

 7          WHEREAS, it is Lead Plaintiff’s position that certain factual developments, including

 8   facts related to the Camp Fire, give rise to claims similar in nature to those alleged in the CCAC;

 9          WHEREAS, on November 19, 2018, counsel for Lead Plaintiff contacted counsel for

10   Defendants PG&E Corporation and Pacific Gas and Electric Company (together, “PG&E”), and

11   informed counsel for PG&E that: (1) Lead Plaintiff desired to amend the CCAC; (2) if

12   Defendants in the Consolidated Action declined to stipulate to Lead Plaintiff’s filing of the

13   proposed Second Amended Consolidated Class Action Complaint (the “SAC”), then Lead

14   Plaintiff intended to file a motion seeking leave to amend the CCAC; and (3) if Lead Plaintiff’s

15   motion for leave to amend were denied, then Lead Plaintiff intended to file a new lawsuit that

16   would include the new allegations not currently alleged in the CCAC;

17          WHEREAS, on October 29, 2018, Lead Plaintiff filed a Notice of Motion and Motion to

18   Partially Lift the PSLRA Discovery Stay (ECF No. 79);

19          WHEREAS, on November 13, 2018, PG&E and Individual Defendants Anthony F.

20   Earley, Jr., Geisha J. Williams, Nickolas Stavropoulos, Julie M. Kane, Christopher P. Johns, and

21   Patrick M. Hogan (collectively, “Defendants”) filed their Oppositions to Plaintiff’s Motion to

22   Partially Lift the PSLRA Discovery Stay (ECF Nos. 84 & 85);

23          WHEREAS, Lead Plaintiff’s Reply in Support of its Motion to Partially Lift the PSLRA

24   Discovery Stay is due on November 20, 2018; and

25

26

27

28
     STIPULATION TO AMEND AND LEAD PLAINTIFF’S NOTICE OF WITHDRAWAL
     CIVIL ACTION NO. 3:18-CV-03509-RS
 1          WHEREAS, Lead Plaintiff and Defendants agree that in the interests of efficiency and

 2   judicial economy, Lead Plaintiff may set out any new allegations in, and file, the SAC.1

 3          NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, pursuant to

 4   Federal Rule of Civil Procedure 15(a)(2) and Civil Local Rule 7-7(e), that:

 5                  1)      Lead Plaintiff hereby withdraws its Motion to Partially Lift the PSLRA

 6                          Discovery Stay (ECF No. 79), and agrees that it will not file a similar

 7                          motion in the future;

 8                  2)      Defendants agree, with reservation of all rights, that Lead Plaintiff may

 9                          file a Second Amended Consolidated Class Action Complaint (the

10                          “SAC”);

11                  3)      Lead Plaintiff will file its SAC on or before Friday, December 14, 2018;

12                  4)      Defendants shall have until February 15, 2019 to move, answer, or

13                          otherwise respond to the SAC, reserving all rights as to all defenses; and

14                  5)      In the event that Defendants file any motions directed at Lead Plaintiff’s

15                          SAC, Lead Plaintiff shall have 60 days from the date of the filing of

16                          Defendants’ motion to file an opposition, and Defendants shall have 45

17                          days from the date of the filing of Plaintiff’s opposition to file a reply.

18

19

20

21

22

23

24

25
        1
26           Defendants have not seen the proposed SAC. Accordingly, while Defendants agree that
     Plaintiff may file its SAC, Defendants reserve all other rights, including as to any argument by
27   Lead Plaintiff that new allegations in the SAC arise out of and/or relate to the allegations in the
     CCAC.
28
     STIPULATION TO AMEND AND LEAD PLAINTIFF’S NOTICE OF WITHDRAWAL
     CIVIL ACTION NO. 3:18-CV-03509-RS
     DATED: November 21, 2018                        /s/ Thomas A. Dubbs
 1                                                   Thomas A. Dubbs (pro hac vice)
                                                     Louis Gottlieb (pro hac vice)
 2                                                   Jeffrey A. Dubbin (#287199)
                                                     Carol C. Villegas (pro hac vice)
 3                                                   James L. Ostaszewski (pro hac vice)
                                                     LABATON SUCHAROW LLP
 4                                                   140 Broadway
                                                     New York, NY 10005
 5                                                   Telephone: (212) 907-0700
                                                     Facsimile: (212) 818-0477
 6                                                   tdubbs@labaton.com
                                                     lgottlieb@labaton.com
 7                                                   cvillegas@labaton.com
                                                     jdubbin@labaton.com
 8                                                   jostaszewski@labaton.com
 9                                                   Counsel for Lead Plaintiff the Public
                                                     Employees Retirement Association of New
10                                                   Mexico
11                                                   KERR & WAGSTAFFE LLP
                                                     JAMES M. WAGSTAFFE (#95535)
12                                                   FRANK BUSCH (#258288)
                                                     101 Mission Street, 18th Floor
13                                                   San Francisco, California 94105
                                                     Telephone: (415) 371-8500
14                                                   Facsimile: (415) 371-0500
                                                     Email: wagstaffe@kerrwagstaffe.com
15                                                   busch@kerrwagstaffe.com
16                                                   Liaison Counsel for the Class
17                                                   /s/ Robert W. Perrin
                                                     ROBERT W. PERRIN (#194485)
18                                                   MICHAEL J. REISS (#275021)
                                                     LATHAM & WATKINS LLP
19                                                   355 South Grand Avenue, Suite
                                                     100 Los Angeles, CA 90071
20                                                   Telephone: (213) 485-1234
                                                     Facsimile: (213) 891-8763
21                                                   robert.perrin@lw.com
                                                     michael.reiss@lw.com
22
                                                     LATHAM & WATKINS LLP
23                                                   JAMES E. BRANDT (pro hac vice)
                                                     885 Third Avenue New York, NY 10022
24                                                   Telephone: (212) 906-1200
                                                     Facsimile: (212) 751-4864
25                                                   james.brandt@lw.com
26                                                   Attorneys for the Company
27

28
     STIPULATION TO AMEND AND LEAD PLAINTIFF’S NOTICE OF WITHDRAWAL
     CIVIL ACTION NO. 3:18-CV-03509-RS
                                                             /s/ Charles E. Weir
 1                                                           CHARLES E. WEIR (#211091)
                                                             GREGORY R. JONES (#229858)
 2                                                           JASON D. STRABO (#246426)
                                                             McDERMOTT WILL & EMERY LLP
 3                                                           2049 Century Park East, Suite 3800
                                                             Los Angeles, CA 90067-3218
 4                                                           Telephone: (310) 277-4110
                                                             Facsimile: (310) 277-4730
 5                                                           PG&E@mwe.com
 6                                                           McDERMOTT WILL & EMERY LLP
                                                             STEVEN S. SCHOLES (pro hac vice)
 7                                                           444 West Lake Street
                                                             Chicago, IL 60606-0029
 8                                                           Telephone: (312) 372-2000
                                                             Facsimile: (310) 984-7700
 9                                                           PG&E@mwe.com
10                                                           Attorneys for the Individual Defendants
11
                          ISTRIC
12                   TES D      TC
                   TA
                                            O
              S




                                             U




13
             ED




                                              RT




                                    DERED
         UNIT




                          O OR
                  IT IS S
14
                                                     R NIA




15
                                        eborg
                                 hard Se
         NO




16                             ic
                       Judge R
                                                    FO
          RT




17
                                                LI




                       Dated: 11/26/18
                  ER
              H




                                             A




18                     N                        C
                                         F
                           D IS T IC T O
19                               R

20

21

22

23

24

25

26

27

28
     STIPULATION TO AMEND AND LEAD PLAINTIFF’S NOTICE OF WITHDRAWAL
     CIVIL ACTION NO. 3:18-CV-03509-RS
